Broyles, C. J.
1. The overruling of the special demurrers to the amended petition was not error.
*768Decided May 11, 1927.
Smith, Hammond & Smith, E. T. Moon, for plaintiff in error.
Duke Davis, contra.
2. Under .the facts of the case the finding of the jury, that the defendant’s refusal to pay the plaintiff’s claim was in bad faith, was not authorized. With this exception, the verdict was authorized by the evidence, and none of the special grounds of the motion for a new trial require another hearing of the case. If the plaintiff will write off from the verdict and judgment the sum of $133.20 (the amount found for damages and attorney’s fees), when the judgment of this court is made the judgment of the trial court, the judgment refusing the grant of a new trial will be affirmed; otherwise the judgment will stand reversed. The costs of bringing the writ of error to this court are taxed against the defendant in error.

Judgment affirmed, upon condition.


Luke and Bloodworth, JJ., eoneur.